DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on August 2, 2021, Applicant amended claims 1-4, 6, 7, 9, and 11.
In the non-final rejection of May 19, 2021, Examiner noted that the listing of references in the specification is not a proper information disclosure statement. Applicant did not address this concern in the reply. Concern is maintained.
Examiner noted that the information disclosure statement filed December 16, 2020, fails to comply with 37 CFR 1.98(a)(3)(i). Applicant submitted a new information disclosure statement stating to see WO-2010/098931 for a translation of JP-2012-519028-A and a copy of WO-2010/098931. Concern is withdrawn.
Examiner objected to the Abstract. Applicant amended the Abstract. Objection is withdrawn.
Examiner objected to claims 1-4, 6, 7, 9, and 15. Applicant amended claims 1-4, 6, 7, and 9, and argued: Claim 15 remains in its original form, and submits that it would be improper to amend this claim in the manner suggested in the Office action (Remarks, page 11); however, Applicant did not address all of the objections. Objection is maintained.
Examiner rejected claims 9 and 11 under 35 U.S.C. 112(b). Applicant amended claims 9 and 11. Rejection is withdrawn.
Currently, claims 1-11, 14, and 15 are under examination.

Information Disclosure Statement
The listing of references in the specification (paragraphs [0123][0124][0127][0128][129][0130][0131][0132][0133][0134][0135][0136][0137][0138][0139][0140][0141][0142][0143][0144][0145][0146][0147][0148][0150][0151][0152][0153][0154][0155]) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered:

Claim Objections
Claim 2 is objected to because of the following informalities:  
	In regards to claim 2, lines 10-11, “the first position relative to the housing” should be changed to “the first position of the guard relative to the housing”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards et al (US 8,021,344).
	In regards to claim 1, Edwards et al teaches a drug delivery device (Figures 4A-29, medicament delivery device [4000]) comprising: 
a housing defining a shell (housing [4110]) having a distal end (labeled in Figure 8 below)
a drug delivery assembly (cover [4200] having battery isolation protrusion [4235]) at least partially disposed within the housing (column 11, lines 17-21), the drug delivery assembly comprising a guard [4200] which engages an inner surface of the housing and is movable between at least a first position, a second position, and a third position relative to the housing (Figure 4A, in between Figure 4A and Figure 27, and Figure 27), the guard adapted to at least partially restrict external contact with a cannula (Figures 4A and 12)
a cap defining a shell (electronic circuit system cover [4170]) and being adapted to at least partially cover the distal end of the shell of the housing (Figure 5)
at least one electronic component (printed circuit board [4922] of electronic circuit system [4900]) at least partially disposed in the cap (Figure 13)
a power source (battery assembly [4962]) at least partially disposed in the cap for selectively powering the at least one electronic component (Figure 13)
a switch assembly (contact portion [4918]) at least partially disposed in the cap (Figure 13), the switch assembly adapted to: 
cause the power source to provide power to the at least one electronic component when the cap is removed from the housing (Figure 13)(column 16, lines 32-38)
restrict the power source from providing power to the at least one electronic component when the cap is coupled to the housing and the guard is in the first position (Figure 4A)(column 16, lines 25-32)
cause the power source to provide power to the at least one electronic component when the cap is coupled to the housing and the guard is in the third position (Figures 5 and 27)(column 16, lines 32-38)

    PNG
    media_image1.png
    846
    606
    media_image1.png
    Greyscale


	In regards to claim 14, Edwards et al teaches a primary container (medicament container [4560]) and a drug (medicament) disposed in the primary container.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al, as applied to claim 1 above, and further in view of DiBiasi (US 7,540,858).
	In regards to claim 4, Edwards et al teaches wherein the guard defines at least one groove (apertures [4215]) formed on an outer surface thereof and the housing includes at least one protrusion (cover retention protrusions [4142]) adapted to engage the at least one groove (Figure 4B), wherein the first position corresponds to a first stop of the at least one groove (Figure 4B); thus not teaching wherein the housing defines at least one groove formed on the inner surface thereof and the guard includes at least one protrusion adapted to engage the at least one groove, wherein the second position and the third position of the guard correspond to a second stop and a third stop of the at least one groove. DiBiasi et al teaches a drug delivery device (Figures 1-7 and 
	In regards to claim 5, Edwards et al teaches wherein the guard defines at least one groove (apertures [4215]) formed on an outer surface thereof and the housing includes at least one protrusion (cover retention protrusions [4142]) adapted to engage the at least one groove (Figure 4B), wherein the first position corresponds to a first stop of the at least one groove (Figure 4B); however, Edwards et al does not teach wherein the second position and the third position of the 
	In regards to claim 6, in the modified device of Edwards et al and DiBiasi et al, Edwards teaches wherein the at least one groove comprises a first section defining a first catch (Figure 4B); however, Edwards et al does not teach wherein the at least one groove comprises a second section extending in a substantially axial direction, and a third section defining a second catch, wherein at least a portion of the first section is angled relative to the second section. DiBiasi et al teaches wherein the at least one groove comprises a first section [130] defining a first catch (at top of track [130]), a second section (bottom portion of track [90]) extending in a substantially axial direction, and a third section (top portion of track [90]) defining a second catch [150], 
	In regards to claim 7, in the modified device of Edwards et al and DiBiasi et al, Edwards et al does not teach wherein the drug delivery assembly further comprises a spring which exerts a force which causes the at least one protrusion to engage the first catch, wherein upon exerting a compressive force on the spring, the at least one protrusion is adapted to traverse the at least one groove until the guard reaches the second position, and upon removing the compressive force on the spring, the at least one protrusion is adapted to traverse the second section of the at least one groove and engage the second catch. DiBiasi et al teaches wherein the drug delivery assembly further comprises a spring (spring [52]) which exerts a force which causes the at least one protrusion to engage the first catch (Figure 2), wherein upon exerting a compressive force on the spring, the at least one protrusion is adapted to traverse the at least one groove until the guard reaches the second position, and upon removing the compressive force on the spring, the at least one protrusion is adapted to traverse the second section of the at least one groove and engage the .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al, as applied to claim 14 above, and further in view of Denzer et al (WO 2012/145685).
	In regards to claim 15, Edwards et al teaches wherein the drug comprises insulin or other medicaments (column 4, lines 54-60); however, Edwards et al is silent about whether the other medicament comprise one of: (a) a granulocyte colony-stimulating factor (G-CSF); (b) a monoclonal antibody (IgG) that binds human Proprotein Convertase Subtilisin/Kexin Type 9 (PCSK9); (c) a product that relates to calcitonin gene-related peptide (CGRP); (d) a product that targets or modulates sclerostin; (e) an etanercept; (f) a TNF-receptor /Fc fusion protein; (g) a TNF blocker; or (h) bispecific T cell engager antibodies such as blinatumomab. Denzer et al teaches a drug delivery device (Figures 1-13), wherein a drug comprises an etanercept (paragraph [0023]). It would have been obvious to a person having ordinary skill in the art before .
	
Response to Arguments
Applicant's arguments filed August 2, 2021, have been fully considered but they are not persuasive:
	In regards to claim 1, Applicant argued: The Edwards reference does not teach or otherwise suggest a drug delivery assembly at least partially disposed within the house or a guard which engages an inner surface of the housing. Rather, the Office action equates the housing (4110) of the Edwards reference to the presently-claimed housing, and the cover (4200) of the Edwards reference to the presently- claimed guard and drug delivery assembly. However, as previously noted, the guard (4200) of the Edwards reference is disposed about the housing (4110) and is not at least partially disposed within the housing as presently claimed. Further, the cover (4200) described in the Edwards reference does not engage an inner surface of the housing as presently claimed. 12Instead, the cover (4200) described in the Edwards reference surrounds the outside of the housing (Remarks, pages 12-13). Examiner disagrees. First, Edwards et al teaches a drug delivery assembly [4200][4235] at least partially disposed within the housing [4110] (column 11, lines 17-21), the drug delivery assembly comprising a guard [4200] which engages an inner surface of the housing. Second, Edwards et al teaches that the drug delivery assembly [4200][4235] is both partially disposed about the housing [4110] (Figure 4A) and partially 
	In regards to claim 1, Applicant argued: Further, the Edwards reference fails to teach or otherwise suggest a cap defining a shell and being adapted to at least partially cover the distal end of the shell of the housing. Rather, the Office action equates the electronic circuit system cover (4170) as the presently-claimed cap. As illustrated in Figs. 5, 7, and 8 of the Edwards reference, the electronic circuit system cover does not cover any portion of the distal end of the shell of the housing as presently claimed, and instead covers a side region of the housing (Remarks, page 13). Examiner disagrees. Edwards et al teaches a cap defining a shell [4170] and being adapted to at least partially cover the distal end (labeled in Figure 8 above) of the shell [4110] of the housing (Figure 5). The claim does not exclude a side region of the housing, such as in Edwards et al, from being understood as a distal end of the shell of the housing.
	In regards to claim 1, Applicant argued: Further still, the Edwards reference fails to teach or otherwise suggest a switch assembly adapted to cause the power source to provide power to the at least one electronic component when the cap is removed from the housing as presently claimed. As previously noted, in the Edwards reference, when the cover (4200), not the electronic circuit system cover (4170) is removed from the housing (4110), the battery isolation protrusion (4235) disengages from the electronic circuit system (4900) to place the battery assembly of the electronic circuit system in electrical communication therewith. The Office action equates the contact portion (4918) of the battery clip (4910) as the presently-claimed .

Allowable Subject Matter
Claims 2, 3, 8, 9, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
	In regards to claim 2, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of a drug delivery device, as claimed, specifically including wherein (a) when the cap is coupled to the housing and the guard resides in the first position relative to the housing, a portion of the housing contacts the spring 
	Edwards et al teaches the switch assembly further comprising: a switch [4918] being at least partially disposed in the shell of the cap (Figure 13) and being movable between an activated position (column 16, lines 32-38) and a deactivated position (column 16, lines 25-32), the switch being adapted to cause the power source to provide power to the at least one electronic component when in the activated position (column 16, lines 32-38); and 2Application No.: 15/775,630Docket No.: 32263/50197 a spring lever (battery clip [4910]) at least partially disposed in the shell of the cap (Figure 13), at least a portion of the spring lever being movable between at least a first position (column 16, lines 25-32) and a second position (column 16, lines 32-38); wherein (b) when the cap is coupled to the housing and the guard occupies the third position relative to the housing, the spring lever resides outside of the first position of the spring lever such that the switch occupies the activated position (Figures 5 and 27)(column 16, lines 32-38), and (c) when the cap is removed from the housing, the spring lever is out of contact with the drug delivery assembly and occupies the second position of the spring lever such that the switch occupies the activated position (Figure 13)(column 16, lines 32-38). However, Edwards et al does not teach wherein (a) when the cap is coupled to the housing and the guard resides in the first position relative to the housing, a portion of the housing contacts the spring lever and moves the spring lever into the first position of the spring lever such that the spring lever urges the switch into the deactivated position, as Edwards et al instead teaches wherein when the cap is coupled to the housing and the guard resides in the first position relative to the housing, a portion [4235] of the guard contacts the spring lever and moves the spring lever into the first position of the spring lever such that the spring lever urges the switch into the deactivated position (Figure 4A)(column 16, lines 25-32).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHEFALI D PATEL/Primary Examiner, Art Unit 3783